Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 17, 13, 15, 20, 24, 25, and any dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the previous rejection, the scope of claims 6, 7 and 15 could not be determined since any radius being on the proximal end of the extendable section has not been recited. In response applicant merely inserted “a radius of the proximal end”.  However, how such a radius is structurally related to the other elements in the extendable section is not clear.  As hinted in the previous office action, if such a radius is directed to an inner shape of the “tubular” such should be recited. From claim 7 it would also appear that such a radius is directed to a feature of the control aperture. Alternatively, if it is maybe an outer shape, edge or some other feature, then the relationship should be clearly recited. If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under  § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).

 	In claims 13 and 20, “the proximal end of the extendable section end opposite the clutch plate” lacks a clear antecedent. There is no previous relationship recite with respect to the proximal end and the clutch plate.  Claim 1 only requires that the clutch plate be disposed within the slot. 

In claim 24, “the base section” lacks a proper antecedent.  Further claim 24 is ambiguous in its structural relationships.  One cannot determine how the first and second annular recess relate to the handle or base section and if bother are on the distal end or if just the second annular recess is on an inner surface of a distal end. 
 	As to clams 10, 17, 24 and 24, the term “low friction” is indefinite.  Such is a relative and subjective term with no definite standard.  
Claim Rejections - 35 USC § 103
Claims 1-8, 11-16, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 as set forth in the previous office action. .
 	
Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 and further in view of Pelkey 2013/0150167 as set forth in the previous office action. 
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons 2015/0038240 in view of Pelkey 6,231,447 and further in view of Walter et al. 2014/0194212 as set forth in the previous office action.

Claim Rejections - 35 USC § 102
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter et al. 2014/0194212 as set forth in the previous office action.
As to claim 24, Walter shows an extendable baton with a handle section 12 with a base section being tubular and having a lengthwise axis, a first annular recess for the cam joint at 18b as described in 6,238,292 [0012] and a second annular recess 34 on an inner surface of a distal end and a release button 24 on a proximal end; a low friction, impact resistant polymer ring at 30 is disposed in the second annular recess of the handle section; at least one extendable section 14 being tubular and dimensioned to nest inside the base section coaxially with the longitudinal axis, the extendable section comprising a locking clutch 52 on a proximate end, the locking clutch including a retractable clutch plate 18a with a control aperture; and a control rod 22 connected to the release button, the control rod being insertable through the control aperture to retract the clutch plate toward the extendable section when the release button is depressed; wherein when the extendable section is extended from the base section, the control rod is withdrawn from the control aperture, the clutch plate engages the annular recess. 
 As to claim 25, all elements are considered to have a surface texture that controls a level of friction between the control rod and the control aperture of the retractable clutch plate. As such, the texture of control rod 22 is considered to be inherent.
Conclusion
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant’s remarks with respect to the rejections under 112 are addressed above in the grounds for rejection.
 With respect to the rejection under Parson, applicant argues that he uses a “pair of opposed sliding clutch plates” and not the single claimed clutch plate.  However, the scope of the claim is not limited to a single clutch plate as presumed.  Instead, taking claim 1 by way of example, it is written in open claim language and any art having at least one, or even a plurality, of clutch plates will meet the limitation of having “a clutch plated disposed at least partially within the slot”.  Taking just element 38 of Parsons, he meets this limitation of the claim. At the bottom of element 14 shown in his fig. 3, Parsons shows a guide cap at the end with a hole considered to describable as a guide aperture.  As such, the scope of the claim is not as interpreted by applicant and they fail to clearly distinguish the structure shown by Parson.  
Taking applicant’s intents into consideration and a single clutch plate, not shapes or relationships are recited in the claims in any way to prohibit a likely application of Pelkey who teaches a singularly acting “clutch plate” 41-2.
As to claims 13 and 20, no location of the “proximal end” or structural characteristic any element that meets the function of being reinforced is recited.  To that extent even the mere thickness of any element could be considered to “reinforce” an end of an element.  Parsons thickness reinforcement is considered shown in his fig. 2; 

    PNG
    media_image1.png
    618
    717
    media_image1.png
    Greyscale

Pelkey’s design in an alternate interpretation would show a reinforcement in his fig. 7;

    PNG
    media_image2.png
    481
    489
    media_image2.png
    Greyscale

Applicant’s remarks with respect to claim 21 are not clear in that the claim depends from clam 14 as oppose to claims 13 or 20.  Presumably appellant’s arguments are directed to the “guide caps” recited in claim 14, other than their being recited as residing on the proximal end of each section, no other structure or relationship with respect to them is recited. To that extent they can be separate or the same element and the end of Parsons best shown by referenced number 35 are considered to be the claimed guide caps. Alternately Pelkey teaches in such types of locking mechanisms blocks 46 and 64 corresponding to guide caps that can be separately fitted to the end of each section of the baton. While neither of the references appear to discuss materials or differentiating the materials, such a selection of materials to take advantage of known properties has been found to be obvious.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  As such to have made guide caps of Pelkey metal or in the alternative would not been inventive in order to change the strength of weight of the baton in those areas as a matter of design choice.  Such has not been shown to be critical to the function or use of the baton such that it solves any particular problem or produces any unexpected results.
	Claims 9 and 14 stand rejected for the reasons set forth above with respect to claims 1 and 14. 
	With respect to claims 10, 17, 24 and 25 applicant argues that such call for a plastic ring disposed in the distal end of the base section to provide a low friction bearing surface. The rejection applies Walter that teaches the use of bushings in batons that applicant argues is not a ring due to its amount of surface area..  By definition a ring is , “ring-shaped or circular object.” Nothing in the claim is directed to any other structure of the ring and certainly does not address any amount of surface area.  Where 34 of Walter is considered circular, such is considered a ring meeting the limitations of the claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711